Exhibit 10.1

 

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

DATED AS OF SEPTEMBER 30, 2010

 

Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as of
October 28, 2009 (the “Loan and Security Agreement”), by and between PRIMORIS
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), which has its
chief executive office located at 26000 Commercentre Drive, Lake Forest,
California 92630, and THE PRIVATEBANK AND TRUST COMPANY, (the “Bank”), whose
address is 120 South LaSalle Street, Chicago, Illinois 60603, Chicago, Illinois
60603.  All capitalized terms used herein without definition shall have the same
meanings herein as those terms have been defined in the Loan and Security
Agreement.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and Bank hereby agree to amend the
Loan and Security Agreement as follows:

 

Section A.             AMENDMENT

 

1.             Section 1.1 Definitions is hereby amended by adding the following
definition in proper alphabetical order:

 

“First Amended Revolving Notes” shall mean the revolving notes, dated as of
September 30, 2010, each in the amount of the Revolving Loan A Commitment and
the Revolving Loan B Commitment and maturing on the Revolving Loan A Maturity
Date and the Revolving Loan B Maturity Date, duly executed by the Borrower and
payable to the order of the Bank, together with any and all renewal, extension,
modification or replacement notes executed by the Borrower and delivered to the
Bank and given in substitution therefor.

 

2.             The definition of “Guarantor” and “Guaranties” in Section 1.1
Definitions is hereby deleted and the following is inserted therefor:

 

“Guarantor” and “Guaranties” shall mean, respectively, each of and collectively,
the following Persons:  ARB, Inc.; ARB Structures, Inc.; Cardinal
Contractors, Inc.; Cardinal Mechanical, Inc.; Juniper Rock Corporation;
Onquest, Inc.; Stellaris, LLC; and any other Person signing a Guaranty.

 

3.             The definition of “Revolving Loan A Maturity Date” in Section 1.1
Definitions is hereby deleted and the following is inserted therefor:

 

“Revolving Loan A Maturity Date” shall mean October 26, 2013, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sold and absolute discretion in
substitution for the Revolving Note.

 

--------------------------------------------------------------------------------


 

4.             The definition of “Revolving Loan B Maturity Date” in Section 1.1
Definitions is hereby deleted and the following is inserted therefor:

 

“Revolving Loan B Maturity Date” shall mean October 26, 2011, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sold and absolute discretion in
substitution for the Revolving Note.

 

5.             The Revolving Notes are hereby replaced with the First Amended
Revolving Notes in the forms attached hereto as EXHIBIT A and EXHIBIT B.

 

6.             The Guaranty of Cardinal Mechanical, LP is hereby released and
replaced with the Guaranty of Cardinal Mechanical, Inc.  Any reference to the
Guaranty of Cardinal Mechanical, LP shall be a reference to the Guaranty of
Cardinal Mechanical, Inc.

 

7.             The Security Agreement of Cardinal Mechanical, LP is hereby
released and replaced with the Security Agreement of Cardinal Mechanical, Inc. 
Any reference to the Security Agreement of Cardinal Mechanical, LP shall be a
reference to the Security Agreement of Cardinal Mechanical, Inc.

 

Section B.             NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Loan and Security
Agreement are in any way changed in this Second Amendment and the Loan and
Security Agreement shall continue in full force and effect in accordance with
its original terms.  Reference to this specific Amendment need not be made in
the Loan and Security Agreement, or any other instrument or document executed in
connection therewith, any reference in any such items to the Loan and Security
Agreement being sufficient to refer to the Loan and Security Agreement as
amended hereby.

 

Section C.             CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this Second Amendment, the Bank shall
not be required to continue all or any portion of the Loans if any of the
following conditions shall have occurred:

 

1.             Documents.   The Borrower shall have failed to execute and
deliver or shall have failed to cause to have executed and delivered to Bank any
of the following Documents, all of which must be satisfactory to the Bank and
the Bank’s counsel in form, substance and execution:

 

(a)           Amendment.   Two copies of the Second Amendment duly executed by
the Borrower, as well as continued satisfaction of all conditions set forth in
the Loan and Security Agreement.

 

(b)           First Amended Revolving Notes.   One original of each of the First
Amended Revolving Notes.

 

(c)           Acknowledgements and Reaffirmations of Guaranties and Security
Agreements and Acknowledgements of First Amended Revolving Notes. Two copies of
the Acknowledgements and Reaffirmations of Guaranties and Security Agreements
and the Acknowledgements of the First Amended Revolving Notes, of even date
herewith, duly executed by the Guarantors.

 

--------------------------------------------------------------------------------


 

(d)           Guaranty of Cardinal Mechanical, Inc.   Two copies of the
Guaranty, of even date herewith, duly executed by Cardinal Mechanical, Inc.

 

(e)           Security Agreement of Cardinal Mechanical, Inc.   Two copies of
the Security Agreement, of even date herewith, duly executed by Cardinal
Mechanical, Inc.

 

(f)            Uniform Commercial Code Financing Statement - Cardinal
Mechanical, Inc.  A Uniform Commercial Code Financing Statement which grants to
the Bank, upon filing in the State of Texas, a first perfected security interest
in certain collateral, as determined by the Bank, of Cardinal Mechanical, Inc.

 

(g)           Review of Financial Information.   Satisfactory review by the Bank
of the Borrower’s audited historical and projected financial information.

 

(h)           Business Examination.   Satisfactory examination by the Bank of
the Borrower’s business.

 

(i)            Organizational and Authorization Documents.   Copies of
(i) Resolutions of the board of directors of the Borrower approving and
authorizing the execution, delivery and performance of the Second Amendment and
any further extensions, renewals or modifications of the Loan and Security
Agreement; (ii) signature and incumbency certificates of the officers of the
Borrower, executing the Second Amendment and certifying as to the Articles of
Incorporation and Bylaws, each of which the Borrower hereby certifies to be true
and complete, and in full force and effect without modification, it being
understood that the Bank may conclusively rely on each such document and
certificate until formally advised by the Borrower of any changes therein;
(iii) a Good Standing Certificate of the Borrower issued by the State of
Delaware; and (iv) Good Standing Certificates and certificates of tax status, as
applicable, of the Guarantors issued by their respective states of incorporation
or organization.

 

(j)            Organizational and Authorization Documents of Cardinal
Mechanical, Inc.  Copies of (i) Resolutions of the board of directors of
Cardinal Mechanical, Inc. approving the Guaranty and Security Agreement of
Cardinal Mechanical, Inc. and acknowledging the Loan and Security Agreement, the
First Amendment to Loan and Security Agreement and this Second Amendment to Loan
and Security Agreement; (ii) Good Standing Certificate of Cardinal
Mechanical, Inc. issued by the Secretary of State of Texas; (iii) certified
Articles of Incorporation of Cardinal Mechanical, Inc; and (iv) Bylaws of
Cardinal Mechanical, Inc.

 

(k)           Uniform Commercial Code Searches.   UCC Searches of the Borrower
and the Guarantors in their respective states of incorporation or organization.

 

(l)            Additional Documents.   Such other certificates, financial
statements, schedules, resolutions, opinions of counsel and other documents
which are provided for hereunder or which the Bank shall require.

 

--------------------------------------------------------------------------------


 

2.             Event of Default.   The Borrower hereby represents to the Bank
that no Event of Default or Unmatured Event of Default or Material Adverse
Effect has occurred or is continuing.

 

3.             Representations, Warranties and Covenants. The Borrower hereby
represents to the Bank that as of the date hereof, the representations,
warranties and covenants set forth in the Loan and Security Agreement, as
amended to date, are and shall be and remain true and correct in all material
respects (except that the financial covenants shall be deemed to refer to the
most recent financial statements of the Borrower delivered to the Bank) and the
Borrower is in full compliance with all other terms and conditions of the Loan
and Security Agreement.

 

[Signature Page to Follow]

 

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement.  This Amendment shall be
governed by internal laws of the State of Illinois.

 

Dated as of this 30th day of September, 2010.

 

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

Name:

Peter J. Moerbeek

 

Title:

CFO

 

 

 

 

 

Agreed and accepted:

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ John M. O’Connell

 

Name:

John M. O’Connell

 

Title:

Associate Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FIRST AMENDED REVOLVING NOTE

 

$20,000,000.00

Dated as of September 30, 2010

Chicago, Illinois

 

 

FOR VALUE RECEIVED, PRIMORIS SERVICES CORPORATION, a Delaware corporation  (the
“Borrower”), whose address is 26000 Commercentre Drive, Lake Forest, California
92630, promises to pay to the order THE PRIVATEBANK AND TRUST COMPANY
(hereinafter, together with any holder hereof, the “Bank”), whose address is 120
South LaSalle Street, Chicago, Illinois 60603, on or before the Revolving Loan A
Maturity Date, the lesser of (i) TWENTY MILLION and 00/100 DOLLARS
($20,000,000.00), or (ii) the aggregate principal amount of all Revolving Loans
A outstanding under and pursuant to that certain Loan and Security Agreement
dated as of October 28, 2009, executed by and between the Borrower and the Bank,
as amended from time to time (as amended, supplemented or modified from time to
time, the “Loan and Security Agreement”), and made available by the Bank to the
Borrower at the maturity or maturities and in the amount or amounts stated on
the records of the Bank, together with interest (computed on the actual number
of days elapsed on the basis of a 360 day year) on the aggregate principal
amount of all Revolving Loans A outstanding from time to time as provided in the
Loan and Security Agreement.  Capitalized words and phrases not otherwise
defined herein shall have the meanings assigned thereto in the Loan and Security
Agreement.

 

This First Amended Revolving Loan replaces the Revolving Note evidencing the
Revolving Loans A dated as of October 28, 2009.

 

This Revolving Note evidences the Revolving Loans A, Letters of Credit and other
indebtedness incurred by the Borrower under and pursuant to the Loan and
Security Agreement, to which reference is hereby made for a statement of the
terms and conditions under which the Revolving Loan A Maturity Date or any
payment hereon may be accelerated.  The holder of this Revolving Note is
entitled to all of the benefits and security provided for in the Loan and
Security Agreement.  All Revolving Loans A shall be repaid by the Borrower on
the Revolving Loan A Maturity Date, unless payable sooner pursuant to the
provisions of the Loan and Security Agreement.

 

Principal and interest shall be paid to the Bank at its address set forth above,
or at such other place as the holder of this Revolving Note shall designate in
writing to the Borrower.  Each Revolving Loan A made, and all Letters of Credit
issued by, the Bank, and all payments on account of the principal and interest
thereof shall be recorded on the books and records of the Bank and the principal
balance as shown on such books and records, or any copy thereof certified by an
officer of the Bank, shall be rebuttably presumptive evidence of the principal
amount owing hereunder.

 

--------------------------------------------------------------------------------


 

Except for such notices as may be required under the terms of the Loan and
Security Agreement, the Borrower waives presentment, demand, notice, protest,
and all other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Revolving Note, and assents to any
extension or postponement of the time of payment or any other indulgence.

 

The Revolving Loans A and the Letters of Credit evidenced hereby have been made
and/or issued and this Revolving Note has been delivered at the Bank’s main
office set forth above.  This Revolving Note shall be governed and construed in
accordance with the laws of the State of Illinois, in which state it shall be
performed, and shall be binding upon the Borrower, and its legal
representatives, successors, and assigns.  Wherever possible, each provision of
the Loan and Security Agreement and this Revolving Note shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of the Loan and Security Agreement or this Revolving Note shall be
prohibited by or be invalid under such law, such provision shall be severable,
and be ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of the Loan and Security Agreement or this
Revolving Note.  The term “Borrower” as used herein shall mean all parties
signing this Revolving Note, and each one of them, and all such parties, their
respective successors and assigns, shall be jointly and severally obligated
hereunder.

 

IN WITNESS WHEREOF, the Borrower has executed this First Amended Revolving Note
as of the date set forth above.

 

 

 

PRIMORIS SERVICES CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Peter J. Moerbeek

 

 

 

Executive Vice President, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FIRST AMENDED REVOLVING NOTE

 

$15,000,000.00

Dated as of September 30, 2010

Chicago, Illinois

 

 

FOR VALUE RECEIVED, PRIMORIS SERVICES CORPORATION, a Delaware corporation  (the
“Borrower”), whose address is 26000 Commercentre Drive, Lake Forest, California
92630, promises to pay to the order THE PRIVATEBANK AND TRUST COMPANY
(hereinafter, together with any holder hereof, the “Bank”), whose address is 120
South LaSalle Street, Chicago, Illinois 60603, on or before the Revolving Loan B
Maturity Date, the lesser of (i) FIFTEEN MILLION and 00/100 DOLLARS
($15,000,000.00), or (ii) the aggregate principal amount of all Revolving Loans
B outstanding under and pursuant to that certain Loan and Security Agreement
dated as of October 28, 2009, executed by and between the Borrower and the Bank,
as amended from time to time (as amended, supplemented or modified from time to
time, the “Loan and Security Agreement”), and made available by the Bank to the
Borrower at the maturity or maturities and in the amount or amounts stated on
the records of the Bank, together with interest (computed on the actual number
of days elapsed on the basis of a 360 day year) on the aggregate principal
amount of all Revolving Loans outstanding from time to time as provided in the
Loan and Security Agreement.  Capitalized words and phrases not otherwise
defined herein shall have the meanings assigned thereto in the Loan and Security
Agreement.

 

This First Amended Revolving Loan replaces the Revolving Note evidencing the
Revolving Loans B dated as of October 28, 2009.

 

This Revolving Note evidences the Revolving Loans B and other indebtedness
incurred by the Borrower under and pursuant to the Loan and Security Agreement,
to which reference is hereby made for a statement of the terms and conditions
under which the Revolving Loan B Maturity Date or any payment hereon may be
accelerated.  The holder of this Revolving Note is entitled to all of the
benefits and security provided for in the Loan and Security Agreement.  All
Revolving Loans B shall be repaid by the Borrower on the Revolving Loan B
Maturity Date, unless payable sooner pursuant to the provisions of the Loan and
Security Agreement.

 

Principal and interest shall be paid to the Bank at its address set forth above,
or at such other place as the holder of this Revolving Note shall designate in
writing to the Borrower.  Each Revolving Loan made by the Bank, and all payments
on account of the principal and interest thereof shall be recorded on the books
and records of the Bank and the principal balance as shown on such books and
records, or any copy thereof certified by an officer of the Bank, shall be
rebuttably presumptive evidence of the principal amount owing hereunder.

 

--------------------------------------------------------------------------------


 

Except for such notices as may be required under the terms of the Loan and
Security Agreement, the Borrower waives presentment, demand, notice, protest,
and all other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Revolving Note, and assents to any
extension or postponement of the time of payment or any other indulgence.

 

The Revolving Loans evidenced hereby have been made and/or issued and this
Revolving Note has been delivered at the Bank’s main office set forth above. 
This Revolving Note shall be governed and construed in accordance with the laws
of the State of Illinois, in which state it shall be performed, and shall be
binding upon the Borrower, and its legal representatives, successors, and
assigns.  Wherever possible, each provision of the Loan and Security Agreement
and this Revolving Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Loan and Security
Agreement or this Revolving Note shall be prohibited by or be invalid under such
law, such provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of the
Loan and Security Agreement or this Revolving Note.  The term “Borrower” as used
herein shall mean all parties signing this Revolving Note, and each one of them,
and all such parties, their respective successors and assigns, shall be jointly
and severally obligated hereunder.

 

IN WITNESS WHEREOF, the Borrower has executed this First Amended Revolving Note
as of the date set forth above.

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Peter J. Moerbeek

 

 

Executive Vice President, Chief Financial Officer

 

--------------------------------------------------------------------------------